DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/006357 (“’357 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is August 28, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,063,342 (“342 Patent”), which was filed as application 15/192403 (the ‘403 application) on June 24, 2016 and is entitled “WIRELESS COMMUNICATION DEVICE AND WIRELESS COMMUNICATION METHOD.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘342 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘342 Patent. Also based upon the Examiner's independent review of the ‘342 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 

II. STATUS OF CLAIMS
The ‘342 Patent issued with claims 1-19 (“Patented Claims”).  The Preliminary Amendment of 8/28/2020 adds claim 20.  As such, as of the date of this Office Action, the status of the claims is:
a. Claims 1-20 (“Pending Claims”).


III. AMENDMENT OF 8/28/2020
The preliminary amendment filed with the current application on 8/28/2020 has been considered and entered.  

IV. CONTINUING DATA AND PRIORITY
This application is a continuation of application PCT/JP2015/050420, filed January 5, 2014.  This application also claims the benefit of Japanese application 2013-273109, filed December 27, 2013.  Because the earliest possible effective filing date of this instant application is after March 16, 2013, the AIA  First Inventor to File (AIA -FITF) provisions do apply to this application.    
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.


V. REISSUE DECLARATION
	The reissue declaration filed 8/28/2020 has been approved.  

VI. RECAPTURE
Claim 20 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.

The first step of the recapture analysis is to determine whether there is broadening.
Claim 20 omits the following language from patented claims 1, 10, 15:
wherein the first frame contains first information to specify a preamble of the third frame and a preamble of the fourth frame, the preamble of the third frame and the preamble of the fourth frame include mutually-orthogonal bit patterns for channel estimation, and the receiver receives the third frame and the fourth frame whose preambles include the bit patterns specified 
the first frame contains second information to specify a first subcarrier used for transmission of a preamble of the third frame and a second subcarrier orthogonal to the first subcarrier, used for transmission of a preamble of the fourth frame, the receiver receives the preambles of the third frame and the fourth frame transmitted via the first subcarrier and the second subcarrier specified by the second information from the first wireless terminal and the second wireless terminal, the preambles include any bit patterns for channel estimation, and receives parts following the preambles of the third frame and the fourth frame in same frequency band.
Claim 20 is clearly broader than the patented claims and hence, the first step of the recapture test is satisfied.  

The second step is to determine whether the broadening relates to surrendered subject matter.  During prosecution of the ‘342 patent, claim 1 was amended on 3/15/2018 after being rejected on art, as follows (the bolded portions below were added):
wherein the first frame contains first information to specify a preamble of the third frame and a preamble of the fourth frame, the preamble of the third frame and the preamble of the fourth frame include mutually-orthogonal bit patterns for channel estimation, and the receiver receives the third frame and the fourth frame whose preambles include the bit patterns specified by the first information from the first terminal and the second terminal in same frequency band, or 
the first frame contains second information to specify a first subcarrier used for transmission of a preamble of the third frame and a second subcarrier orthogonal to the first subcarrier, used for transmission of a preamble of the fourth frame, the receiver receives the preambles of the third frame and the fourth frame transmitted via the first subcarrier and the second subcarrier specified by the second information from the first wireless terminal and the second wireless terminal, the preambles include any bit patterns for channel estimation, and receives parts following the preambles of the third frame and the fourth frame in same frequency band.

Claims 10 and 16 (patent claims 10 and 15), were similarly amended.  In addition, the Applicant presented to following arguments:

The Examiner cannot properly ascertain the differences between the claimed invention and the prior art without consideration of both the claimed invention and the prior art as a whole. See M.P.E.P. § 2141(ID; see also § 2142.02. Even in view of such consideration, Sampath, whether considered separately or in combination with Abraham, would not have put the public in possession of the claimed invention. And, a person of ordinary skill in the art would not have looked to these references in the manner proposed by the Examiner. A review of the cited references as a whole reveals that they fail to support the Examiner’s conclusions of obviousness.
Without conceding to the Examiner’s assertions, Applicant respectfully submits that the asserted combination of references does not provide any teaching or suggestion of each and every feature recited in at least Applicant’s independent claim 1 (and similarly recited in independent claims 10 and 16):
wherein the first frame contains first information to specify a preamble of the third frame and a preamble of the fourth  frame, the preamble of the third frame and the preamble of the fourth frame include mutually- orthogonal bit patterns for channel estimation, and the receiver receives the third frame and the fourth frame whose preambles include the bit patterns specified by the first information from the specify a first subcarrier
used for transmission of a preamble of the third frame and a second subcarrier orthogonal to the first subcarrier, used for transmission of a preamble of the fourth frame, the receiver receives the preambles of the third frame and the fourth frame transmitted via the first subcarrier and the second subcarrier specified by the second information from the first wireless terminal and the second wireless terminal, the preambles include any bit patterns for channel estimation, and receives parts following the preambles of the third frame and the fourth frame in same frequency band. (Emphases added.)
Consistent with the above-quoted claim features, Applicant notes that the claimed wireless communication device transmits a second frame for channel estimation in addition to a first frame containing notification information to specify a first wireless terminal and a second wireless terminal. Each wireless terminal performs channel estimation based on the second frame. Incidentally, the channel estimation includes calculating variations of amplitude and phase in a frequency channel (7.e., down-link) from the wireless communication device to each wireless terminal. The wireless communication device receives a third frame and a fourth frame transmitted from the first terminal and the second terminal in a multiplexing manner, which includes channel estimation results (7.e., channel information of down-link) obtained in the first and the second wireless terminals.
Also consistent with the above-quoted claim features, Applicant notes that the first frame transmitted by the wireless communication device specifies preambles having mutually-orthogonal bit patterns (see, e.g., Applicant’s Figs. 6 and 7) for the first and the second wireless terminals, or specifies subcarriers (see, e.g., Applicant’s Fig. 15 and the corresponding explanations in the Specification) mutually-orthogonal for transmission of preambles including any bit patterns for channel estimate for the first and the second wireless terminals. Thereby, the wireless communication device (e.g., an access point (AP)) can successfully demodulate the third frame and the fourth frame received from the first and the second wireless terminal since the bit pattern of the preamble used by the first wireless terminal is orthogonal to the bit pattern of the preamble used by the second wireless terminal or since bit patterns of preambles used by the first and the second wireless terminals are transmitted via the orthogonal subcarriers, and therefore, an up-link channel with each of the first and the second wireless terminal can be estimated appropriately.
Thus, according to the above-quoted claim features, Applicant notes that the wireless communication device can perform channel estimation of up-link channels from the first and the second wireless terminals to the wireless communication device, based on the orthogonal bit patterns, and demodulate parts following the preambles of the third frame and the fourth frame based on the channel estimation results of the up-link. Or, the wireless communication device can obtain bit patterns transmitted via the orthogonal subcarriers, and perform channel estimation based on the bit patterns and demodulate parts following the preambles of the third and the fourth frames based on the channel estimation results. Incidentally, the wireless communication device may use the channel information included the 
In this way, according to the above-quoted claim features, the channel estimation of up-link channels from the first and the second wireless terminals to the wireless communication device (e.g., an AP) and collecting of the channel information from the first and the second wireless terminals can be performed at one time. Therefore, the wireless communication device can efficiently collect the channel (7.e., down-link channel) information. In contrast, for example, the sounding process (see, e.g., Abraham’s Fig. 3) with each of the first and the second wireless terminals is not required before the multiplexing transmission.
Sampath describes, at  ¶¶ [0072]-[0080], that AP 602 transmits an RMC message 604 to specify a plurality of STAs chosen to be able to transmit UL SDMA data to AP 602 at step 704, and the STAs transmit UL SDMA data to the AP 602 simultaneously. However, Sampath fails to teach or suggest that AP 602 transmits a frame for channel estimation to STAs, and also fails to teach or suggest that UL SDMA data transmitted by the STAs include channel information estimated by the STAs based on the frame for the channel estimation.
Sampath also describes, at ¶ [0007], that spatial division multiple access (SDMA) can be used and that data 1s sent to each of the terminals using spatial streams. For example, a transmitter forms orthogonal streams to individual receivers, and the receivers have one or more antennas (MIMO). In this configuration, orthogonal streams are formed by beam-forming based on weighted antennas.
However, according to Applicant’s claim features, bit patterns of preambles of the third frame and the fourth frame by the first and the second wireless terminal are mutually orthogonal, or bit patterns are assigned to subcarriers mutually orthogonal. Applicant’s clamed wireless communication device can thus perform channel estimation using the bit patterns and demodulate parts (data section or MAC frame) following the preambles of the third frame and the fourth frame. The third and fourth frames can be transmitted at the same frequency band without the beam-forming, or parts following the preambles of the third and fourth frames can be transmitted at the same frequency band although preambles of the third and fourth frames are transmitted via the orthogonal subcarriers. Accordingly, Applicant's claim features regarding “mutually-orthogonal bit patterns” are entirely different from the Sampath’s description of “the orthogonal streams of beam-forming.”
Abraham does not cure at least these deficiencies of Sampath. Abraham describes, at ¶¶  [0078]-[0081], that RTS-MA transmitted by the STA includes an SDMA preamble portion 802, and the length of the SDMA preamble portion 802 is determined by the spatial stream allocation specified by the AP 302. However, Abraham fails to teach or suggest that the SDMA preamble portion 802 transmitted by the STA includes a bit pattern orthogonal to a bit pattern of another SMDA preamble portion transmitted by the other STA. The SDMA preamble portion 802 as described in Abraham is not related to an orthogonal bit pattern.
Sampath in view of Abraham in the way the Examiner suggests.
The Examiner’s conclusory assertions regarding obviousness and motivation to combine (see, e.g., Office Action, p. 3) are insufficient to fill in the gaps in the respective disclosures of the cited references. The Examiner’s assertions do not demonstrate the requisite motivation to combine and do not demonstrate the requisite reasonable expectation of success that a person of ordinary skill in the art must have had in order to arrive at Applicant’s claimed invention. See M.P_E.P. §§ 2143()(G) and 2143.02. Thus, 
[w]hether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination. In re Stepan Co., Appeal No. 2016-1811 (Fed. Cir., Aug. 25, 2017), Ship op. at 6 (emphasis added).
Further, the reasoning provided above demonstrates that the Examiner’s assertions in the Office Action could only have been developed with the impermissible aid of the hindsight benefit afforded by Applicant’s disclosure. See M.P.E.P. § 2142. The Examiner’s assertions have retroactively constructed a scenario that gives the mistaken impression that it would have been easy make a given modification here-and-there so as to piece the claims together from portions of the cited references, coupled with generalized assertions of what was alleged to have been obvious. See, e.g., Office Action, p. 3.
When modifying a reference to fill in gaps in its disclosure, however, the Examiner should always bear in mind that the documents identified in the prior art search have, in fact, been identified from a baseline of knowledge of that matter constituting the claimed invention. But such baseline knowledge was not available to the person of ordinary skill in the art at the time of the claimed invention. Instead, the Examiner should attempt to visualize the overall state of the art that would have presented itself to the person of ordinary skill without the benefit of the baseline knowledge available to the Examiner. This is not what has happened in this case.
Instead, the Examiner’s assertions imply that the claim features would have been simple to achieve or otherwise somehow easily met after the fact. But the Examiner’s arguments in support of his assertions are demonstrative of precisely the type of ex post facto analysis—using Applicant’s disclosure as a guidepost—that is improper during examination. See M.P.E.P. § 2142 (impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.””).
Here, there is no motivation from within any of the cited references themselves, or from within any other source, that would have suggested to the person of ordinary skill how to solve the problems recognized by Applicant in the manner claimed. (This does not call for importing limitations from the Specification into the claims. Rather, it elucidates that the cited references 
Removing the benefit of impermissible hindsight knowledge of Applicant’s claimed invention and disclosure, the person of ordinary skill in the art would not have had any motivation from within the cited references, or from the knowledge generally available m the art, to have considered modifying the cited references if attempting to produce the features recited in Applicant’s claims.
And, the person of ordinary skill in the art would not have had any reasonable expectation of success by looking to these references in the manner asserted by the Examiner. This is demonstrative of nonobviousness, which “can be shown when a person of ordinary skill in the art would not have reasonably predicted the claimed invention based on the prior art, and the resulting invention would not have been expected.” /d., § 2145.
Applicant’s claims thus do not read on any of the cited references, whether these references are considered separately or in combination, and in view of what they may teach as a whole. The pending claims are therefore nonobvious and should be allowable. Applicant respectfully requests withdrawal of the rejection.

 As can be seen, Applicant added the omitted limitations to define over the art and argued that the limitations, in fact, defined over the art.  As such, the limitations above is subject matter argued for patentability, or surrendered subject matter.  Hence, step 2 of the recapture test is satisfied.

The third step of the recapture test is whether the claims were materially narrowed in other respects, and hence avoid the recapture rule.  The limitations have been removed entirely.  Therefore, material narrowing is not present. 

As such, recapture is present.  


VI. ART REJECTIONS

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. US PG PUB 2011/0051647 in view of Halfmann et al US PG PUB 2011/0269841.  	Regarding claim 20 Sampath et al. discloses in paragraphs [0072]+, a wireless communication device, comprising: a transmitter (transceiver 206 see figure 2) configured to transmit a training request message TRM (figure 8) having a first frame containing notification information to specify a first wireless terminal and a second wireless terminal (STA field 852 in figure 8); and a receiver (transceiver 206, see figure 2) configured to receive a third frame transmitted from the first wireless terminal and a fourth frame transmitted from the second wireless terminal(see paragraph [0083], indicating that all of the STAs that receive the TRM respond with an estimate of CSI).  Sampath has other frames, but does not specifically state that the third and fourth frames contain first and second channel information based on the second frame.  Sampath does teach that multiple approaches can be used to provide the estimate of CSI (paragraph [0083]).  Halfmann teaches, in paragraph [0074], a method to estimate CSI at a UE (which is equivalent to a STA), where the base station sends a reference signal to the UE and the UE uses the reference signal to estimate the CSI.  As such, it would have been obvious to modify Sampath to send a second frame with such reference information to estimate CSI, as it is merely the use of a known method to determine CSI and Sampath teaches that a variety of methods may be used.  The system of Sampath uses an OFDM scheme (paragraph [0039] and [0041], for example) and hence the signals are transmitted in a multiplexing scheme.  

VII. ALLOWABLE SUBJECT MATTER
	Claims 1-19 are allowable.


VIII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992       

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992